Appeal dismissed, with costs to be taxed by the clerk of Onondaga county, unless the appellant shall make, file and serve his printed case on appeal, within five days from the service of this order, and shall consent that the case be placed upon the calendar of the present term and argued upon two days’ notice, and pay to respondent’s attorney ten dollars costs of this motion; in which event the clerk of this court is authorized to place the cause upon the calendar and the same may be argued upon two days’ notice. Ali concurred.